Citation Nr: 0931346	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1968.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, granted service 
connection for PTSD and assigned a 50 percent rating 
effective April 14, 2003.  

The Veteran requested a hearing before a Veterans Law Judge 
in his December 2005 substantive appeal.  In June 2009 the 
Veteran was informed by mail of a July 2009 in-person hearing 
date.  The Veteran failed to appear and no request was 
received for rescheduling.  Therefore, the request for a 
hearing is deemed withdrawn, and the appeal is being 
processed accordingly. 38 C.F.R. § 20.704 (d) (2008).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD 
has been productive of symptoms including anxiety, 
depression, sleep disturbances, irritability, mild 
depression, and isolative behavior; there is no evidence of 
obsessional rituals, disorientation as to time, person, and 
place, delusions, hallucinations, illogical speech, total 
occupational impairment or grossly inappropriate behavior.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  
The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).

At the outset, the Board notes that an appeal from the 
initial assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Throughout the rating period on appeal, the Veteran's 
service-connected PTSD has been rated as 50 percent disabling 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  
A 50 percent evaluation requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and/or 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent evaluation requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfered with routine activity; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or an inability to establish and maintain 
effective relationships.  

A 100 percent is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
38 C.F.R. § 4.130 and Part 4, Code 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. §§ 4.126, 4.130 (2008).

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.       
38 C.F.R. §§ 4.126, 4.130 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).

The Veteran claims that his disability rating for PTSD does 
not accurately reflect the severity of his symptoms.  The 
Veteran asserts that he is entitled to an initial evaluation 
in excess of 50 percent disabling.  After reviewing the 
evidence of record, the Board finds no support for an 
evaluation in excess of 50 percent for the Veteran's service-
connected PTSD for any portion of the rating period on 
appeal. 

The evidence of record does not demonstrate any obsessional 
rituals or impaired impulse control.  To the contrary, 
according to the July 2003 and December 2008 VA examination, 
the Veteran did not exhibit obsessive and ritualistic 
behavior and impulse control was reported as good.  The 
Veteran's behavior was consistently described as cooperative 
in the VA treatment and examination reports.  Furthermore, 
the Veteran has shown no evidence of delusions or 
hallucinations.

The competent evidence also fails to show spatial 
disorientation or neglect of personal appearance and hygiene.  
The July 2003 VA examiner noted that the Veteran was fully 
oriented and neatly groomed and dressed.  Additionally, a 
November 2003 VA treatment report noted that the Veteran was 
oriented to name, place, and date and well groomed.  
Furthermore, the December 2008 VA examination report noted 
that the Veteran appeared clean and was oriented to person, 
place, and time.  Therefore, his hygiene habits do not 
support a higher evaluation.

The Board acknowledges the findings of depression.  The 
Veteran's mood was reported moderately depressed in July 2003 
and mildly depressed in November 2003.  However, the evidence 
fails to demonstrate that such depression has affected the 
Veteran's ability to function independently, appropriately 
and effectively to such an extent as to warrant the next-
higher 70 percent rating under Diagnostic Code 9411.  
Significantly, the Veteran's mood was reported as good in 
December 2008.  Additionally, the Veteran's insight and 
judgment have been described as good and intact since 2003 
and the December 2008 examiner noted that the Veteran 
understands that he has a problem and understands the outcome 
of his behavior.

The Veteran has experienced additional PTSD symptomatology 
including sleep difficulties in falling asleep and waking 
frequently because of nightmares and irritability.  The 2008 
examiner also noted that the Veteran had poor social 
interaction and complained of social isolation.  
Additionally, the examiner noted that the Veteran makes 
efforts to avoid thoughts, feelings, conversations, 
activities, places or people associated with or that arouse 
recollections of the trauma and that the Veteran has markedly 
diminished interest or participation in significant 
activities.  However the overall evidence of record does not 
establish sleep disturbances or deficiencies in establishing 
and maintaining relationships such as to warrant an increased 
rating.  In fact, the December 2008 VA examiner also stated 
the Veteran attends family gatherings and enjoys going 
fishing and helping out friends with projects, although he 
can only tolerate large group gatherings for about 30 
minutes.  

The Veteran was noted to have a history of racing thoughts 
and paranoid thinking in July 2007.  However, by history and 
currently, the Veteran's thought content and speech have not 
been shown to be impaired to a level warranting a 70 percent 
evaluation.  According to the November 2003 treatment report, 
the Veteran's thought was coherent, logical, and goal 
directed.  At that time, the Veteran's speech was described 
as having normal rate and volume.  Additionally, in December 
2008, the Veteran's speech, thought process, and thought 
content were unremarkable.  Furthermore, throughout the VA 
outpatient treatment record during the rating period on 
appeal, the Veteran's intellectual function has been 
described as average.

The Board also notes that the Veteran also has occasional 
anxiety attacks related to depression according to the 
December 2008 VA examination report and other VA treatment 
reports.  However, near continuous panic attacks have not 
been reported.  Additionally, short and long term memory has 
been noted as intact and suicidal and homicidal ideation has 
been consistently denied by the Veteran.  Therefore, the 
evidence does not sufficiently demonstrate a disability 
picture commensurate with the next-higher 70 percent 
evaluation for any portion of the rating period on appeal.

The Board is aware that the symptoms listed under the 70 
percent ratings are essentially examples of the type and 
degree of symptoms for that evaluation, and that the Veteran 
need not demonstrate those exact symptoms to warrant a higher 
disability rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  However, the Board finds that the record does 
not show the Veteran's PTSD is manifested by symptoms that 
equal or more nearly approximate the criteria for a 70 or 100 
percent.  The overall evidence throughout the rating period 
on appeal reveals a disability picture characterized by 
symptoms including sleep disturbances, depression, anxiety, 
isolative behavior, and irritability, as reflected in VA 
outpatient treatment records and examination reports.  The 
evidence does not indicate overall symptomatology such as to 
enable a grant of the next-higher 70 percent rating.  The 
Veteran has not exhibited suicidal ideation, obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.  He 
has appeared consistently appropriately groomed and attired.  
Additionally, there is no evidence of gross impairment in 
thought processes, hallucinations, grossly inappropriate 
behavior, or disorientation to time or place.  The Veteran's 
symptoms are most nearly approximated by the currently 
assigned 50 percent rating and the Veteran's overall level of 
social and occupational impairment is not found to rise to 
the level of a 70 percent rating.

The Board also recognizes the Veteran's Global Assessment of 
Functioning (GAF) scores.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994). 

Here, the clinical evidence contains GAF scores ranging from 
45 to 50.  In this regard, a score of 31 to 40 is defined as 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school). A score from 41 
to 50 is indicative of denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  As noted, such GAF scores are indicative of 
serious symptoms, but in this case, the evidence as a whole 
does not justify assignment of the next-higher 70 percent 
rating.  The GAF scores assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the rating issue; rather, the GAF score must 
be considered in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).) (2008).  As 
discussed above, in this case, the Veteran's disability 
symptoms more nearly approximate the criteria for a 50 
percent rating and no higher.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that the evidence does not suggest 
that the regular schedular criteria are inadequate to 
evaluate the Veteran's PTSD.  There is no indication that the 
Veteran's PTSD, in and of itself, is productive of marked 
interference with employment beyond that interference 
contemplated by the assigned evaluation, necessitates 
frequent or any hospitalization, or that the manifestations 
associated with this disability are unusual or exceptional.  
Although the Board is mindful that the Veteran has 
experienced periods of unemployment and was fired from a 
previous job due to his irritability, the Board also notes 
that the Veteran is currently employed.  In light of the 
foregoing, the Veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, as the evidence of record does not show 
additional symptoms consistent with a 70 percent rating, the 
Board finds that no more than a 50 percent schedular rating 
is warranted.  The initially assigned 50 percent evaluation 
for PTSD appropriately reflects the Veteran's symptoms, and 
there is no basis for a higher rating.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in May 
2003, before the original adjudication of the claim.  The 
letter notified the Veteran of what information and evidence 
must be submitted to substantiate a claim for service 
connection, as well as what information and evidence must be 
provided by the Veteran and what information and evidence 
would be obtained by VA.  The content of the letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  See Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.  Nevertheless, the RO provided 
further notice concerning disability ratings in March 2006, 
prior to the issuance of a supplemental statement of the case 
in April 2009.  VA's notice duties have been fulfilled.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for increased initial 
rating, and the duty to assist requirements have been 
satisfied.  All available service treatment records were 
obtained.  VA examinations were performed in 2003 and 2008 in 
order to obtain medical evidence as to the extent of the 
claimed disability.  VA treatment records dated from November 
2003 through July 2007 were obtained and associated with the 
claims folder.  There is no identified relevant evidence that 
has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


